

117 HR 2612 IH: Restoring Environments, Soils, Trees, and Operations to develop the Rural Economy Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2612IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. LaMalfa (for himself, Mr. Newhouse, Mr. Johnson of South Dakota, Mr. McCarthy, Mr. Westerman, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Natural Resources, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for forest landscape projects, and for other purposes. 
1.Short titleThis Act may be cited as the Restoring Environments, Soils, Trees, and Operations to develop the Rural Economy Act of 2021 or the RESTORE Act of 2021.  2.Forest landscape projects (a)Establishment (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall, at the request of a Governor of a State, select a forest landscape in the State on which to conduct a forest landscape project described in subsection (b)(1). 
(2)Process 
(A)ProposalsTo request a forest landscape project be carried out in a State under paragraph (1), the Governor of such State may submit to the Secretary a proposal for a forest landscape project in such State. (B)SelectionThe Secretary may only select a proposal submitted under subparagraph (A) if the proposal will be conducted on a forest landscape. 
(3)Applicability of NEPAThe selection of a forest landscape under this subsection shall not be subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (b)Forest landscape projects (1)In generalA forest landscape project carried out by the Secretary under this section is a project— 
(A)for which the Secretary carries out 1 or more covered management activities described in paragraph (2); and (B)that takes place— 
(i)on a forest landscape; and (ii)on not more than 75,000 acres of— 
(I)Federal land; or (II)non-Federal land adjacent to Federal land on which the project is also carried out. 
(2)Covered management activityA covered management activity described in this paragraph is a forest management activity to— (A)install fuel breaks (including shaded fuel breaks) not more than 1/2-mile wide across a forest landscape in a strategic system that maximizes the reduction of wildfire risk to communities or watersheds; 
(B)carry out mechanical thinning (including restoration thinning) of a forest landscape to clear— (i)surface fuels, such as slash; 
(ii)ladder fuels, such as small and medium diameter trees and shrubs; or (iii)both of the fuels described in clauses (i) and (ii);  
(C)conduct controlled burns; and (D)remove dead trees, dying trees, or trees at high-risk of dying.  
(3)RequirementsIn carrying out a covered management activity under a forest landscape project, the Secretary— (A)shall— 
(i)maximize the retention of old-growth stands and large trees, as appropriate for the forest type, to the extent that the trees promote stands that are resilient to wildfire and increased average temperature; and (ii)consider the best available scientific information to maintain or restore the ecological integrity of the forest landscape; and 
(B)may not establish a permanent road. (c)Environmental analysis (1)Application to certain environmental assessments and environmental impact statementsThis subsection shall apply in any case in which the Secretary prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.4332(2)) for a forest landscape project— 
(A)that— (i)is developed through a collaborative process; or 
(ii)is covered by a community wildfire protection plan; and (B)the primary purpose of which is— 
(i)to reduce the risk of wildfire in the forest landscape;  (ii)to restore ecological health to the forest landscape; or 
(iii)to adapt the forest landscape to the increased risk of wildfire due to climate change. (2)Consideration of alternativesIn an environmental assessment or an environmental impact statement described in paragraph (1), the Secretary shall study, develop, and describe only the following alternatives: 
(A)The proposed agency action. (B)The alternative of no action. 
(3)WaiverIn preparing an environmental impact statement for a forest landscape project described in paragraph (1), the Secretary shall not be required to comply with section 1502.11(g) or 1502.17 of title 40, Code of Federal Regulations (or successor regulations). (d)Judicial review in United States District Courts (1)VenueNotwithstanding section 1391 of title 28, United States Code, or other applicable law, a forest landscape project for which an environmental assessment or an environmental impact statement is prepared shall be subject to judicial review only in— 
(A)the United States district court for a district in which the Federal land to be treated under the forest landscape project is located; or (B)the United States district court for the District of Columbia. 
(2)Expeditious completion of judicial reviewIn the judicial review of an action challenging a forest landscape project described in paragraph (1), Congress encourages a court of competent jurisdiction to expedite, to the maximum extent practicable, the proceedings in the action with the goal of rendering a final determination on jurisdiction, and, if jurisdiction exists, a final determination on the merits, as soon as practicable after the date on which a complaint or appeal is filed to initiate the action. (e)ExclusionsThe authorities provided under this section may not apply to— 
(1)any component of the National Wilderness Preservation System, except with respect to wilderness study areas determined, before the date of the enactment of this Act, to not be suitable for wilderness designation;  (2)any congressionally designated wilderness study area;  
(3)National Forest System lands— (A)on which the removal of vegetation is prohibited by Act of Congress; 
(B)that are located within a national or State-specific inventoried roadless area established by the Secretary through regulation, unless— (i)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area;  
(ii)the Secretary determines the forest management activity is permissible under the applicable roadless rule governing such lands; or (iii)the inventoried roadless area was not recommended for wilderness designation as a result of— 
(I)the second roadless area review and evaluation program (RARE II); or (II)a subsequent revision of a land and resources management plan under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); or 
(C)on which timber harvesting for any purpose is prohibited by Federal statute. (f)DefinitionsIn this section: 
(1)Collaborative processThe term collaborative process means a collaborative process described in section 4003(b)(2) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)(2)). (2)Forest landscapeThe term forest landscape means an area that— 
(A)primarily or entirely contains land that has a high or very high wildfire hazard potential; (B)due to a fuel management activity in the area, would have a reduced risk, as determined by the Secretary— 
(i)of wildfire endangering a nearby at-risk community (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); (ii)of wildfire damaging a municipal watershed or infrastructure that serves an at-risk community described in clause (i); or 
(iii)of the transmission of a high intensity wildfire from the applicable wildland-urban interface or forest landscape to a nearby community; and (C)to the extent practicable, is conducive to the development and implementation of projects relating to wildfire resilience and forest health or removal of dead or dying trees that are carried out through a collaborative process. 
(3)Forest landscape projectThe term forest landscape project means a project described in subsection (b)(1).  (4)Forest planThe term forest plan means a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $200,000,000 for fiscal year 2021 and each fiscal year thereafter. 
